                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                                5:15-cv-66-FDW

MARSHALL LEE BROWN, JR.,            )
                                    )
            Plaintiffs,             )
                                    )
      vs.                           )
                                    )                            ORDER
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
___________________________________ )


       THIS MATTER comes before the Court sua sponte.

       The Court entered a Case Management Order on December 26, 2018 scheduling the Final

Pretrial Conference for February 6, 2019 at 9:00 AM. (Doc. No. 49). Due to an unavoidable

conflict, the Final Pretrial Conference is hereby rescheduled for Tuesday, February 5, 2019 at

11:30 AM, Courtroom 1-1, 401 W. Trade St. Charlotte, North Carolina.

       IT IS SO ORDERED.

                                     Signed: January 9, 2019




                                               1
